MEMORANDUM **
Joseph V. Nash, a former federal prisoner, appeals pro se from the district court’s summary judgment in favor of defendants in his action under the Freedom of Information Act, 5 U.S.C. § 552, et seq. (“FOIA”), seeking documents pertaining to his incarceration. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s summary judgment regarding the applicability of a FOIA exemption. Lane v. Dep’t of Interior, 523 F.3d 1128, 1135 (9th Cir.2008). We affirm.
The district court properly concluded that Exemption 5 applies because the documents that defendants withheld are protected by the attorney work-product privilege. See 5 U.S.C. § 552(b)(5) (exempting from disclosure “inter-agency or intra-agency memorandums or letters which would not be available by law to a party other than an agency in litigation with the agency.”); Pac. Fisheries Inc. v. United States, 539 F.3d 1143, 1148 (9th Cir.2008) (explaining that the attorney work-product privilege “shields both opinion and factual work product from discovery. Therefore, if a document is covered by the attorney work-product privilege, the government need not segregate and disclose its factual contents.”) (internal citations omitted).
Nash’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.